DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0065747 to Cantrell et al. (Cantrell et al.).

As to claim 9, Cantrell et al. discloses an Unmanned Aerial Vehicle system comprising: at least one central processing unit (140) which allows a treatment area (110) to be defined and an overall size of an area to be treated to be calculated; a camera (122; see paragraph [0020]) which photographs samples of the area to be treated; and, an identification program which determines the number of pests and weeds within the photographed samples of the area to be treated and determining an estimated number of weeds and pests present in the area to be treated, the identification program generating an output indicating which chemicals will effectively treat detected pests and weeds (see paragraphs [0012], [0013] and [0022]-[0025]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitation "the treatment tank" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.


Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record does not show extrapolating a total number of weeds or pests present in an area from a photographed sample of the area, selecting a pesticide or herbicide according to cost, and spraying treatment liquid from an .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publications 2012/0042563 to Anderson; 2013/0068892 to Bin Desa et al.; 2016/0302351 to Schildroth et al.; 2017/0258005 to Cutter; 2018/0014452 to Starr; 2019/0050948 to Perry et al. and 2020/0019777 to Gurzoni et al. show unmanned aerial vehicles used to identify pests and weeds and spray chemicals to treat the pests and weeds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/23/2021